288 S.W.3d 570 (2008)
SAVE ENERGY REAP TAXES, Appellant,
v.
Yota SHAW and Morris Street, Appellees.
No. 08-1184.
Supreme Court of Arkansas.
October 9, 2008.
PER CURIAM.
On October 3, 2008, the Sharp County Circuit Court set aside the local option election set for November 4, 2008, regarding the manufacture and sale of intoxicating liquors. The circuit court entered further orders including that no votes casts in the local option election on November 4, 2008, be counted. Petitioner and defendant below SAVE ENERGY REAP TAXES has moved for an expedited appeal of the circuit court's decision in this case. The motion to expedite is granted. We order that the complete record in this case be filed as soon as possible but no later than 3:30 p.m. Friday, October 10, 2008. We further order that all parties file simultaneous opening briefs in the office of the Clerk of the Court no later than 3:30 p.m. Friday, October 10, 2008. Any responsive briefs must be filed in the office of the Clerk of the Court no later than 10:00 a.m. Monday, October 13, 2008.